Citation Nr: 1206747	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  09-02 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a right knee disability.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a low back disability manifested by pain.

3.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a cervical spine disorder, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for headaches, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from July 1977 to January 1994, and from January 2003 to July 2007.  He is a Persian Gulf veteran who earned the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.   

Irrespective of the RO's action in February 2008, the Board must decide whether new and material evidence sufficient to reopen the previously denied claims of entitlement to service connection for a right knee disability, a low back disability manifested by low back pain, and a cervical spine disability has been received prior to considering the merits of those underlying issues.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board has characterized the issues on appeal as are listed on the preceding page in light of Barnett.  

In February 2007, the Veteran raised the issue of entitlement to service connection for a left knee disability.  This claim is not inextricably intertwined with the current appeal, and it is therefore referred to the agency of original jurisdiction (AOJ) for appropriate action.  

As discussed in detail below, the Board finds that new and material evidence has been received sufficient to reopen the previously denied claims for service connection for a right knee disability, a low back disability manifested by pain, and a cervical spine disorder.  These reopened claims, as well as the issue of entitlement to service connection for headaches, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed August 1995 rating decision, the RO continued a prior denial of the claims for service connection for a right knee disability, a low back disability, and a cervical spine disorder.

2.  Evidence received since the August 1995 continued denials of service connection for a right knee disability, a low back disability, and a cervical spine disorder relates to an unestablished fact necessary to substantiate these issues and raises a reasonable possibility of substantiating those underlying claims.


CONCLUSIONS OF LAW

1.  The RO's August 1995 continued denial of service connection for right knee, low back, and cervical spine disabilities is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011). 

2.  Evidence received since the final August 1995 decision is new and material, and the claims for service connection for right knee, low back, and cervical spine disabilities are reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1103 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issues of whether new and material evidence has been received sufficient to reopen the previously denied claims for service connection for right knee, low back, and cervical spine disabilities, no further discussion of these VCAA requirements is required with respect to these matters.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  New & Material Evidence-Right Knee, Low Back, and Cervical Spine

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192, 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

As previously discussed herein, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Historically, in February 1994, the Veteran filed a claim for service connection for right knee, a low back, and cervical spine disorders.  In an unappealed June 12, 1995 rating decision, the RO denied service connection for those conditions.  In an unappealed June 14, 1995 rating decision, the RO again denied service connection for those conditions after reviewing service treatment records (STRs) that had been received since the June 14, 1995 decision.  Then, in August 1995, the RO declined to reopen these claims, finding that newly submitted evidence "failed to note any of the veteran's claimed disabilities."  Essentially, the RO denied service connection because there was no evidence of a current diagnosis for any of the claimed disabilities.  The Veteran did not file a notice of disagreement, and the August 1995 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

Later, in February 2007, the Veteran filed a claim to reopen the issues of entitlement to service connection for right knee, low back, and cervical spine disorders.

At the time of the prior final rating decision in August 1995, there was no competent and credible evidence of record of right knee, low back, or neck disabilities associated with the Veteran's active duty.  Accordingly, the RO denied service connection for right knee, low back, and cervical spine disabilities, and the etiology was not addressed.  Significantly, evidence submitted since the August 1995 rating decision includes a February 2007 VA examination report reflecting diagnoses of chronic bilateral knee pain possibly due to patellofemoral pain syndrome, recurrent low back sprain, and chronic neck strain.  

This additional evidence is new (as it did not exist at the time of the August 1995 determination) and directly addresses the unestablished fact of the presence of current right knee, low back, and cervical spine disabilities.  In tending to substantiate the Veteran's claims by bolstering one element of a claim for service connection (the presence of a diagnosed disability), the new evidence raises the reasonable possibility of substantiating the claims for service connection for those disorders.  Thus, the Board finds that this additional evidence is both new and material and that reopening of the previously denied claims for service connection for right knee, low back, and cervical spine disorders is warranted.


ORDER

New and material sufficient to reopen a previously denied claim for service connection for a right knee disability having been received, the appeal is granted to this extent only.  

New and material sufficient to reopen a previously denied claim for service connection for a low back disability having been received, the appeal is granted to this extent only.  

New and material sufficient to reopen a previously denied claim for service connection for a cervical spine disability, to include as secondary to a service-connected disability, having been received, the appeal is granted to this extent only.  

REMAND

Remand of the Veteran's claims for service connection for right knee, low back, cervical spine, and chronic headache disorders is required for further evidentiary development.  
The Veteran contends that he injured his lower back in 1978 while lifting weights, and that he injured his right knee during basic training.  He contends that he injured his neck in 1979, after which he started experiencing headaches.  In the alternative, he maintains that his neck pain is secondary to the service-connected right shoulder condition, and that his headaches are secondary to either the service-connected right shoulder condition or the nonservice-connected cervical spine condition.  The Veteran maintains that he has experienced chronic headaches, as well as chronic low back, neck, and right knee pain, ever since.

STRs from the first period of active duty service (July 1977 to January 1994) show that the Veteran complained of mid-back pain in 1978.  No diagnosis was given.  He was also treated for back pain in March 1992.  Again, no diagnosis was given.  

In June 1979, he was treated for neck and right shoulder pain, as well as headaches.  The impression was "muscle strain involving possibly [illegible] and trapezius?"  

In September 1977, the Veteran was treated for right knee pain.  He denied a history of trauma.  There was full range of motion.  The diagnosis was lateral ligament strain, muscle spasms.  He was next treated for right knee pain in September 1982.  The diagnosis was strained meniscus.  He was also treated for right knee pain in November 1982 and November 1984.  The diagnoses were "rule out sprain vs. stress fracture or torn ligament," and tendonitis, respectively.  An October 1990 examination contains a normal clinical evaluation of the spine, lower extremities, and head.  On the accompanying medical history report, the Veteran reported swollen or painful joints, recurrent back pain, and a "trick" or locked knee.  The clinician noted a history of knee pain when running, as well as the Veteran's contention that his right knee had been injured twice since boot camp.  The clinician also noted a history of back pain since "lifting" one month earlier.  The Veteran was treated for right knee pain in August 1993.  The diagnosis was "rule out medial meniscus injury (strain)."  A November 1993 medical history report that accompanied a separation examination shows that the Veteran reported swollen or painful joints, headaches, arthritis, and recurrent back pain.  The clinician noted a history of patellofemoral syndrome in both knees, recurrent back strain, as well as neck pain and headaches.  
A post-service August 1994 VA examination report shows that the Veteran complained of intermittent low back pain of 10 years' duration; occasional sharp neck pain since suffering whip lash in a 1983 motor vehicle accident; and intermittent right knee pain and swelling since 1980.  X-rays were normal.  The diagnoses included chronic low back pain, cause unknown; chronic intermittent neck pain, cause unknown; and degenerative arthritis of the right knee.

The record contains no entrance examination report for the Veteran's second period of active duty service (January 2003 to July 2007).  However, a February 2002 periodic examination reveals a normal clinical evaluation of the spine, lower extremities, and head.  On the accompanying medical history report, the Veteran reported a history of recurrent back pain.  A November 2003 MRI revealed a discoid meniscus lateral meniscus.  An October 2004 Post-Deployment Assessment shows that the Veteran reported having headaches, back pain, and swollen or painful joints during his deployment.  A May 2005 examination noted the Veteran's reported history of intermittent arthritis of both knees, which the clinician found "not duty limiting."  In August 2005, the Veteran complained of headaches in association with an eye assessment.  Finally, a January 2007 retirement examination contains a normal clinical evaluation of the lower extremities and head.  An evaluation of the spine was abnormal, with decreased range of motion of the cervical spine noted.  On the accompanying medical history report, the Veteran reported arthritis, recurrent back pain, swollen or painful joints, and knee trouble.

A post-service February 2007 VA examination report shows that the Veteran reported a twisting injury to the right knee in 1981 while climbing a ladder during a ruck march on a ship, and subsequent similar injuries.  He also related the onset of neck pain approximately one year after an in-service motor vehicle accident, as well as an increasing frequency of headaches that he associated with the neck pain.  Finally, he complained of low back pain of 3-5 years' duration.  The diagnoses were chronic bilateral knee pain, possibly due to patellofemoral pain syndrome, and posterior knee ache of unclear etiology; chronic neck strain with full range of motion but with frequent discomfort; chronic tension headaches due to constant neck strain; and recurrent low back sprain.

As the evidence of record shows in-service treatment for right knee pain, low back pain, neck pain, and headaches; assertions of continuity since service; and post-service right knee, low back, neck, and headache diagnoses, remand is required for a medical opinion regarding any nexus to service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

In addition, VA must attempt additional development for STRs.  The DD 214 for the Veteran's second period of active duty service (January 2003 to July 2007) indicates that he has five years of inactive service.  No attempt appears to have been made to obtain these STRs from his period of inactive service-or to verify those periods of Reserve duty.  The Board also notes that there is no entrance examination for the Veteran's second service period.  That record should be obtained, to the extent that it is available.  

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a VCAA notification letter pertaining to the issues of entitlement to service connection for a right knee disability; a low back disability; a cervical spine disability, to include as secondary to the service-connected right shoulder disability; and a chronic headache disability, to include as secondary to a service-connected disability.  

2. Contact the service department, or other records repository as appropriate, to obtain personnel/deployment records and request verification of the dates of the Veteran's Reserve service (including any periods of active duty for training or inactive duty training).  Also, obtain and associate with the claims folder any STRs associated with those periods of inactive service as well as the entrance examination for the Veteran's second period of active duty service (January 2003 to July 2007).  All attempts to procure records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file.  

3. Then, schedule the Veteran for an appropriate VA examination to determine the nature, extent and etiology of any current right knee, low back, cervical spine, or headache disorder that he may have.  The claims folder, including a copy of this remand, must be made available to and reviewed by the examiner.  A notation to the effect that this review has taken place should be made in the examination report.  All tests indicated, to include but not necessarily limited to radiologic studies, are to be conducted at this time, and all findings should be reported in detail.  

A detailed history of right knee, low back, neck symptoms, and headaches experienced during and after both periods of active service should be obtained from the Veteran.  All pertinent pathology shown on current examination should be annotated in the evaluation report.  

For any right knee, low back, cervical spine, and chronic headache disorder diagnosed on examination, the examiner should answer the following questions: 

(a) Is it at least as likely as not, i.e, a 50 percent probability or greater, that any such disability either had its onset during the Veteran's first period of active service (July 1977 to January 1994) or is otherwise etiologically related to that service period? 

(b)	If any such currently-diagnosed disorder was found not to have had its onset in, or be otherwise related to, the Veteran's first period of active duty service, did such disability clearly and unmistakably preexist his second period of active duty service (January 2003 to July 2007)?  If so, was such disorder clearly and unmistakably not aggravated by any incident during that second period of active duty?  [Aggravation means worsened beyond the natural progression of the disease.]  

(c) If a currently diagnosed right knee, low back, cervical spine, or headache disorder was found not to have originated in, or be otherwise related to, the Veteran's first period of active duty (July 1977 to January 1994) or to have preexisted his second period of active duty (from January 2003 to July 2007), is it at least as likely as not, i.e, a 50 percent probability or greater, that any such disability either had its onset during the Veteran's second period of active duty or is otherwise etiologically related to that second service period.  

(d) If the Veteran is found to have a chronic cervical spine or headache disorder that did not originate in, and is not otherwise related to, either period of active duty (from July 1977 to January 1994 and from January 2003 to July 2007) and did not preexist that second period of active duty, the examiner should then express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that:  

(i) such chronic cervical spine disability was caused or aggravated (permanently worsened beyond normal progression) by the service-connected right shoulder disability.  [If the Veteran is found to have a cervical spine disorder that is aggravated by service-connected right shoulder disability, the examiner should quantify the approximate degree of aggravation.]  

(ii) such chronic headache disability was caused or aggravated (permanently worsened beyond normal progression) by the service-connected right shoulder disability or by any diagnosed cervical spine disorder.  [If the Veteran is found to have a chronic headache disorder that is aggravated by either the service-connected right shoulder disability or any diagnosed cervical spine disability, the examiner should quantify the approximate degree of aggravation.]  

Complete rationale for all opinions expressed should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Then, readjudicate the claims remaining on appeal-to include service connection for a right knee disability; service connection for a low back disability; service connection for a cervical spine disorder, to include as secondary to a service-connected disability; and service connection for a chronic headache disorder, to include as secondary to a service-connected disability.  If any of these benefits sought on appeal remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


